DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (2013/0278785) in view of Shabtay et al. (2016/0044250).

Regarding claim 10, Nomura discloses a camera module (at least Figure 6, 10, imaging unit), comprising: an imaging lens system (L1, first lens element, through 120, light shield frame), configured to focus an imaging light onto an image surface (IS, 
Nomura fails to teach wherein a focal length of the imaging lens system is EFL, and the following condition is satisfied: 15 [mm]<EFL<40 [mm]. Nomura and Shabtay are related because both teach a camera module.
Shabtay discloses a camera module wherein a focal length of the imaging lens system is EFL, and the following condition is satisfied: 15 [mm]<EFL<40 [mm] (Figure 3, [0095], Table 1 teach an effective focal length of the tele sub-camera to be between 5 and 25 mm, thus including 25 mm, which falls into the claimed range).


Regarding claim 11, the modified Nomura discloses the camera module of claim 10, wherein the focal length of the imaging lens system is EFL, and the following condition is satisfied: 20 [mm]<EFL<35 [mm] (Shabtay: Figure 3, [0095], Table 1 teach an effective focal length of the tele sub-camera to be between 5 and 25 mm, thus including 25 mm, which falls into the claimed range).

Regarding claim 12, the modified Nomura discloses the camera module of claim 10, but fail to teach wherein a light-shielding mechanism is arranged on each of the entrance optical path and the exit optical path of the at least one light-folding element.
	However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to additionally provide the light-shielding mechanism to be arranged on the exit optical path of the at least one light-folding element, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Doing so would allow for further reduction of unwanted stray light after reflection, thereby improving imaging quality.


Regarding claim 13, the modified Nomura discloses the camera module of claim 10, wherein the at least one light-folding element is disposed in a holding member (11, body module), the holding member allows the imaging light to pass therethrough along the entrance optical path and the exit optical path of the at least one light-folding element (Figure 6), and the at least one light-shielding mechanism is disposed on the holding member (at least Figure 6, [0050] teaches 11, body module, is provided between 121, light shield frame, and 35, third lens group frame).

Regarding claim 16, the modified Nomura discloses the camera module of claim 13, wherein the at least one light-shielding mechanism comprises at least one light-shielding member (121, light shield frame), and a light-absorbing layer is arranged on the at least one light-shielding member (Examiner views 121, light shield frame, to be absorptive to block the unwanted light, since scattering or reflecting light would teach away from the reason to block the unwanted light).

Regarding claim 18, the modified Nomura discloses the camera module of claim 10, wherein the imaging lens system has an object-side opening (Figure 1 depicts 95, photographing aperture, to be non-circular) and an image-side opening ([0050] teaches 120, light shield frame, is provided with a rectangular aperture, thus non-circular) being both non-circular (Figure 1, [0050]).

.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (2013/0278785) in view of Shabtay et al. (2016/0044250) as applied to claim 10 above, and further in view of Yao et al. (2019/0196148).

Regarding claim 17, the modified Nomura discloses the camera module of claim 10, but fails to teach further comprising an IR-cut filter, wherein the at least one light-shielding mechanism and the IR-cut filter are not in physical contact with each other. The modified Nomura and Yao are related because both teach a camera module.
Yao discloses a camera module comprising an IR-cut filter (Figure 2A, IR filter), wherein the at least one light-shielding mechanism and the IR-cut filter are not in physical contact with each other (Examiner notes that since Nomura's light-shielding mechanism is on the incident surface path of L12, second prism, the combination would result in the infrared filter to not be in physical contact with Nomura's light-shielding mechanism).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Nomura to incorporate the teachings of Yao and provide an IR-cut filter, wherein the at least one light-shielding mechanism and the IR-cut filter are not in physical contact with each other. Doing so would allow for 

Regarding claim 19, the modified Nomura discloses the camera module of claim 10, but fails to teach wherein a refractive index of the at least one light-folding element is Nf, and the following condition is satisfied: 1.7≤Nf. The modified Nomura and Yao are related because both teach a camera module.
Yao discloses a camera module wherein a refractive index of the at least one light-folding element is Nf, and the following condition is satisfied: 1.7≤Nf ([0059] teaches the refractive index of a folding element is between 1.5 and 2.1, thus including values greater than and equal to 1.7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Nomura to incorporate the general teachings of Yao and wherein a refractive index of the at least one light-folding element is Nf, and the following condition is satisfied: 1.7≤Nf. Doing so would allow for improved total internal reflection from the folding surface.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 10 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art, 
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (2018/0224665), Park (2017/0131526), Tatsuno (2010/0124434), Yamamiya (2009/0231537), and Funahashi (2007/0127139) disclose relevant camera modules, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872